Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 22, 2022 has been entered.
 
Response to Amendment
This is an office action in response to applicant's arguments and remarks filed on March 22, 2022. Claims 32-38 are pending in the application and being examined herein.
Status of Objections and Rejections
The objection to the drawings is withdrawn in view of Applicant's amendment.
All other rejections from the previous office action are being maintained and modified upon further consideration.
New grounds for rejection under 35 USC 112(b) are presented upon further consideration. 
Drawings
The drawings were received on March 22, 2021.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 32 recites the limitation "the first layer" in 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 32 recites the limitation "the final layer" in 6.  There is insufficient antecedent basis for this limitation in the claim.
Claims 33-38 are rejected for their dependency on claim 38.
Claim 37 recites the limitation "the cationic polymer layer" in lns. 2-3.  There is insufficient antecedent basis for this limitation in the claim. Claim 32 from which claim 37 depends previously recites “cationic polymer layers.” It is unclear whether the cationic polymer layer of claim 37 is the same as the cationic ionic polymer layers as recited in claim 32. Examiner recommends amending the recitation of the cationic polymer layer of claim 37 to be the cationic polymer layers for consistency if Applicant intends to refer to the previously recited layers. 
Claim 37 recites the limitation "the anionic polymer layer" in lns. 2-3.  There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 32-34, 37 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over G. A. Blanco, et al., (Anal. Chem., 83, 23, 2011) and further in view of L. Pei, (University of Alberta, 2015).

Regarding claim 32, Blanco teaches a method for the separation and detection of nitrate, perchlorate, azide and chlorate anions in a sample using electrophoresis (An SI-CE instrument capable of application of high voltages ((30 kV) along with short capillaries has been designed, nitrate, perchlorate, chlorate, and azide could be partially resolved from the background ions, p. 9074, Conclusions), the method comprising a sample processing sequence which comprises:
 introducing a sample and a background electrolyte comprising polyethyleneimine into a separation channel (The pump was used to deliver sample and BGE through the system, p. 9069, right column, instrument design and operation, The optimal BGE consisted of 50 mM Tris (tris(hydroxymethyl)- aminomethane) and 50 mM CHES (cyclohexyl-2-aminoethanesulfonic acid) at pH 8.9. PEI (0.05% (w/v)) was added to alter the separation selectivity, p. 9070, optimal electrophoretic conditions, second paragraph) coated with the final layer of the separation channel coating is a cationic polymer layer  (a hexadimethrine bromide (HDMB)-coated capillary, such that HDMB is used to control the EOF, p. 9071, right column, last paragraph), and the cationic polymer forming the cationic polymer layer is not polyethyleneimine (a hexadimethrine bromide (HDMB)-coated capillary, such that HDMB is used to control the EOF, p. 9071, right column, last paragraph); 
applying a voltage potential across the separation channel to effect a separation of the nitrate, perchlorate, azide and chlorate anions (Separation was driven by a Spellman CZE2000 high-voltage power supply (Hauppauge, NY, U.S.A.) working under reversed polarity with the anode (+) electrode immersed in the outlet glass vial, p. 9070, left column, 3rd paragraph); and 
detecting the presence of the separated nitrate, perchlorate, azide and chlorate anions (Fig. 2, showing detection of nitrate, perchlorate, azide and chlorate).
Blanco teaches wherein a single cation layer of hexadimethrine bromide (polybrene) (HDMB) is used to coat the separation channel p. 9071, right column, last paragraph but fails to teach alternating layers of a cationic polymer and an anionic polymer, wherein the first layer and the final layer of the separation channel coating are cationic polymer layers. 
Pei teaches capillary electrophoresis of inorganic anions (title). Pei discloses that irreproducibility of the EOF is a key challenge in capillary electrophoresis and poor migration time repeatability and reproducibility, among other issues (p. 90, 1st paragraph). Pei discloses that a common solution to these problems is coat the capillary to shield the analyte form the surface and vice verse (p. 90, 2nd paragraph).  Cationic polymer coatings were introduced in 1990 and since then have been widely applied to CE (p. 91, 2nd paragraph). Since then, successive multiple ionic-polymer layer (SMIL coatings) were introduced and achieved pH independent normal EOF (p. 91, 2nd paragraph). Cationic polymer coatings in the literature are all poly-amines such as PEI, polybrene and PDADMAC (p.91, 2nd paragraph-92, 1st paragraph). Polybrene and PDADMAC contain quaternary amines and that quaternary amine-based cationic polymers are preferred as cationic polymers over other poly-amines (p. 92, 1st paragraph). 
Pei discloses that literature suggests that drifting EOF occurs at pH>8 for PDADMAC monolayer coating and similarly for polybrene (HDMB) at pH 8.3. In contrast to monolayer coating, SMIL coatings such as PDADMAC/PSS and polybrene/poly(vinly sulfonic acid) can endure extreme alkaline rinses and demonstrate better separation reproducibility in pH 8.5 BGE compared to polycationic coating alone (p. 92, 2nd paragraph).
Pei teaches investigating the stability of PDADMAC and polybrene polycationic coatings in capillary electrophoresis and particularly for inorganic anion separation for bromide, chromate, iodate and benzoate by performing separations with a monolayer of PDADMAC and SMIL of a 5-layer PDADMAC/PSS coating was used, i.e., the last deposited layer was a PDADMAC layer (3.2.7 Inorganic Anion Separation, p. 97 and 3.2.3 Capillary Coating, p. 94, last paragraph). Pei teaches that successive multiple ionic polymer coatings (SMIL) have been reported to have greater alkaline stability than a single layer of polycation (p. 110, last paragraph). In Pei’s separations, the SMIL coating showed better separation repeatability (migration time shift -2% for benzoate) compared to the monolayer PDADMAC coating (+17%). The enhanced stability of the SMIL coating under alkaline conditions is consistent with previous studies (p. 110, last paragraph). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the polyelectrolyte coating as taught by Blanco to be alternating layers of a cationic polymer and an anionic polymer, wherein the first layer and the final layer of the separation channel coating are cationic polymer layers such as PDADMAC/PSS as taught by Pei because doing so would provide a reasonable expectation of success of more stability and repeatability at alkaline pHs for the separation of inorganic anions (p. 110, last paragraph). Additionally, it would be obvious to a person of ordinary skill in the art before the effective filing date of the invention to use a 5 layer SMIL including PDADMAC/PSS to coat the capillary walls of the Blanco capillary because it was known at the time of the invention that such a coating can also be used to separate inorganic ions and simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 U.S.P.Q.2d 1385 (2007); MPEP 2143 (B).

	


Regarding claim 33, Blanco teaches comprising locating a cartridge comprising the separation channel (commercial PEEK tee-shaped connection and capillary, capillary tip was fixed at a constant position close to the center of the interface with the help of a piece of capillary (360 μm o.d.) introduced across the horizontal arm of the tee, p. 9069, Instrument design and operation) into a position so as to allow the sample processing sequence to be conducted, prior to conducting the sample processing sequence (A commercial PEEK tee-shaped connection (P-727, Upchurch Scientific, Oak Harbor, WA, U.S.A.) was used to interface the flow system and the CE capillary., The capillary tip was fixed at a constant position close to the center of the interface with the help of a piece of capillary (360 μm o.d.) introduced across the horizontal arm of the tee, p. 9069, Instrucment design and operation - 9070, left column, first paragraph, Examiner interprets fixing the capillary tip prior to injection of the sample to meet the instant limitation).

Regarding claim 34, Blanco teaches comprising locating a cartridge comprising the separation channel and a background electrolyte reservoir (The outlet side of the capillary was introduced into a glass vial of 25 mL filled with BGE, commercial PEEK tee-shaped connection and capillary, Capillary tip was fixed at a constant position close to the center of the interface with the help of a piece of capillary (360 μm o.d.) introduced across the horizontal arm of the tee, p. 9069, Instrument design and operation) into a position so as to allow the sample processing sequence to be conducted, prior to conducting the sample processing sequence (The outlet side of the capillary was introduced into a glass vial of 25 mL filled with BGE, a commercial PEEK tee-shaped connection (P-727, Upchurch Scientific, Oak Harbor, WA, U.S.A.) was used to interface the flow system and the CE capillary., The capillary tip was fixed at a constant position close to the center of the interface with the help of a piece of capillary (360 μm o.d.) introduced across the horizontal arm of the tee, p. 9069, Instrument design and operation - 9070, left column, first paragraph, Examiner interprets fixing the capillary tip and glass vial prior to injection of the sample to meet the instant limitation).

Regarding claim 37, Blanco as modified by Pei teaches he anionic polymer forming the anionic polymer layer is polystyrene sulfonate (PDADMAC/PSS, Pei, p. 110) but fails to explicitly wherein the teaches wherein the cationic polymer forming the cationic polymer layer is hexadimethrine bromide. However, Blanco teaches a hexadimethrine bromide (HDMB)-coated capillary, such that HDMB is used to control the EOF, p. 9071, right column, last paragraph, Blanco. Blanco teaches numerous cationic polymers have been employed to manipulate the selectivity of inorganic anions in ion-exchange electrokinetic chromatography, with HDMB, PEI, and poly(diallyldimethylammonium chloride) (PDADMAC) being the most frequently used compounds (p. 9071), right column, 3rd paragraph).
Pei teaches multiple layers of polycations (PDADMAC) and poly-anions (poly(sodium 4-styrenesulfonate), PSS) (p. 194, 1st paragraph). Pei teaches cationic polymer coatings in the literature are all poly-amines such as PEI, polybrene and PDADMAC (p.91, 2nd paragraph-92, 1st paragraph). Polybrene (HDMB) and PDADMAC contain quaternary amines and that quaternary amine-based cationic polymers are preferred as cationic polymers over other poly-amines (p. 92, 1st paragraph). 
Therefore it would have been obvious to one of ordinary skill in the art at time of filing the invention to use the combination of the cationic polymer forming the cationic polymer layer is HDMB and wherein the anionic polymer forming the anionic polymer layer is polystyrene sulfonate since one of ordinary skill in the art would be motivated to replace the PDADMAC of Pei with HDMB as taught Blanco and Pei since one of ordinary skill in the art would choose HDMB from the finite number of identified quarternary cationic polymers as identified by Blanco and Pei in order to provide a SMIL with a cationic polymer with a reasonable expectation of success of separating inorganic ions.

Regarding claim 38, Blanco teaches wherein the concentration of polyethyleneimine in the background electrolyte is between about 0.03 and 0.08% by weight (PEI (0.05% (w/v), p. 9070, right column, Optimal Electrophoretic Conditions, 2nd paragraph).


Claims 35 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over G. A. Blanco, et al., (Anal. Chem., 83, 23, 2011) and further in view of L. Pei, (University of Alberta, 2015). as applied to claim 33 above and in further view of AB SCIEX, (2015).

Regarding claims 35 and 36, Modified Blanco is silent with respect to replacement of the cartridge and performing multiple runs and therefore fails to teach comprising said sample processing sequence multiple times with said cartridge in place prior to replacing said cartridge with a replacement cartridge (claim 35) and to teach comprising replacing said cartridge with the replacement cartridge after performing not less than 1000 sample processing sequences with said cartridge (claim 36). A mere duplication of parts has no patentable significance unless a new and unexpected result is produced. MPEP 2144.04(VI)(B). It would have been obvious to one of ordinary skill in the art at time the invention was filed to perform multiple or 1000 runs because one of ordinary skill in the art would, from general knowledge of dealing with capillary electrophoresis would recognize that multiple runs should be performed on various samples or to show repeatability. AB SCIEX teaches a system for high throughput of separation and quantitation of charged analytes wherein samples are processed before replacing the cartridge (Capillaries are housed in cartridges facilitating temperature control and easy exchange of capillary dimensions and surface, p. 7).  Therefore it would have been obvious to one of ordinary skill in the art at time the invention was filed to replace the cartridge after performing the sequences because doing so would enable troubleshooting of broken parts or to use capillaries of different sizes. 


Response to Arguments
In the arguments presented on pages 5-6 of the amendment and in Paragraphs 8-10 of the Declaration of Michael Breadmore, the applicant argues that the teaching in Pei would have led anyone else of ordinary skill in the art to use an SMIL coating while also including PEI in the background electrolyte layer and that they would have expected to achieve the required anion separations or that there would be a vastly improved stability of the system as compared to prior art systems. Applicant asserts that Pei shows using a capillary with a 5 layer coating of PDMACMAC/PSS increased stability when compared to a single layer of just PDADMAC but there is no equivalent data showing longer stability. Applicant asserts that these experiments were only performed over 10 replicate injections with a 1 minute rinse and that there is no evidence in Pei to suggest there is any potential in long term stability of the SMIL. Applicant asserts that there is no evidence in Pei that Pei would hold if anything other than a traditional background electrolyte was used as the electrolyte composition such as an electrolyte  containing PEI in particular. 
Examiner respectfully disagrees. The rejection of record is Blanco in view of Pei and not Pei in view of Blanco or Pei or Blanco in isolation. Pei is not being relied for the teaching of using PEI as the background electrolyte. The teachings of Blanco establish that using the combination of two cationic polymer additives (PEI and HDMB) was one to provide a stable and repeatable EOF and the second to control the separation selectivity provided selectivity with a sufficiently stable electroosmotic flow (EOF), which was not possible with only one polymer. Blanco teaches using PEI in the background electrolyte. See Blanco, p. 9074, Conclusions. 
Pei is being offered for the teaching that it was recognized that using a SMIL coating including quaternary amine-based cationic polymers in the general area of capillary electrophoresis and when conducting separations of inorganic anions was found to be superior to a monolayer quaternary amine-based cationic polymer. Blanco teaches a monolayer quaternary amine-based cationic polymer. Applicant's argument that Pei only completed 10 runs to show stability which is less than Blanco’s runs is not persuasive. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Pei discloses that literature suggests that drifting EOF occurs at pH>8 for PDADMAC monolayer coating and similarly for polybrene (HDMB) at pH 8.3. In contrast to monolayer coating, SMIL coatings such as PDADMAC/PSS and polybrene/poly(vinly sulfonic acid) can endure extreme alkaline rinses and demonstrate better separation reproducibility in pH 8.5 BGE compared to polycationic coating alone. See Pei, p. 92, 2nd paragraph. Pei establishes that it is well known in the art that SMIL coatings perform better than monolayer coatings and particularly at higher pHs. See Pei, p. 91, 2nd paragraph.  Blanco teaches using a polyelectrolyte hexadimethrine bromide to coat a separation channel for analysis of inorganic ions in an electrolyte having a pH of 8.9. See Blanco, p. 9071, right column, last paragraph. Pei does not teach away from using PEI in the background electrolyte. Pei is not concerned with the background electrolyte. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the monolayer quaternary amine-based cationic polymer coating (HDMB, polybrene) of Blanco with the SMIL including a quaternary amine-based cationic polymer of Pei with a reasonable expectation of success of separating inorganic anions. One of ordinary skill in the art would have reason to believe that the SMIL would have increased performance since it is known in the general field of capillary electrophoresis and with respect to separation of inorganic anions, that a SMIL outperforms a monolayer coating. 
Prior art Pei at p. 91 cites to Katayama (Anal. Chem. 1998, 70, 5272-5277) (provided in Applicant’s IDS of March 22, 2022). Katayama teaches a coating capillary modified with a cationic polymer was developed using a successive multiple ionic-polymer coating and that the stability of the polybrene modified capillary made by SMIL coating was remarkably improved in comparison with a conventional PB-modified coating. Katayama teaches that the coating enduring 600 replicate analyses and showed strong stability against 1 M NaOH and 0.1 M HCl. See Katayama, abstract. While examiner does not rely on Katayama in the rejection of record, Examiner points to Katayama to show that it was known in the field of capillary electrophoresis that SMIL coatings with a cationic polymer outperformed monolayer cationic polymer coatings. 
Pei also discloses such performance superiority of a SMIL coating compared to monolayer coatings of quaternary amine-based polymers like polybrene and PDADMAC. See Pei, pp. 91-92.
Given that Pei teaches superior performance of a SMIL for separation of inorganic anions, one of ordinary skill in the art would have been motivated to replace the polybrene monolayer of Blanco with a SMIL as taught by Pei to achieve enhanced performance over a monolayer coating of quaternary amine-based polymers with a reasonable expectation of increased separation performance.  

In the arguments presented on pages 5-6 of the amendment and in Paragraphs 11-16 of the Declaration of Michael Breadmore, the applicant argues the system of Test Example C in accordance with the claimed invention gave at least 1875 separations over 3 days and this far exceeds the stability achieved by a SMIL coating alone or any other SMIL coating work known. Applicant asserts that the above results show an unexpected and extremely advantageous result arising from using the claimed combination of features. Applicant asserts that it was not expected that the required anion separations would be achieved with the system of claim 38 and moreover that there would be vastly improved stability as compared with any of the prior art systems. 
Examiner respectfully disagrees. When an applicant timely submits evidence traversing a rejection, the examiner must reconsider the patentability of the claimed invention. MPEP § 716.01 (d). The ultimate determination of patentability must be based on consideration of the entire record, by a preponderance of evidence, with due consideration to the persuasiveness of any arguments and any secondary evidence. Id (citing In re Oetiker, 977 F.2d 1443, P24 USPQ2d 1443 (Fed. Cir. 1992)). The submission of objective evidence of patentability does not mandate a conclusion of patentability in and of itself. Id (citing In re Chuoo. 816 F.2d 643, 2 USPQ2d 1437 (Fed. Cir. 1987)). Facts established by rebuttal evidence must be evaluated along with the facts on which the conclusion of a prima facie case was reached, not against the conclusion itself. Id (citing In re Eli Lilly, 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990)). In other words, each piece of rebuttal evidence should not be evaluated for its ability to knockdown the prima facie case. Id. All of the competent rebuttal evidence taken as a whole should be weighed against the evidence supporting the prima facie case. Id (citing In re Piasecki, 745 F.2d 1468, 1472, 223 USPQ 785, 788 (Fed. Cir. 1984)). Although the record may establish evidence of secondary considerations which are indicia of nonobviousness, the record may also establish such a strong case of obviousness that the objective evidence of nonobviousness is not sufficient to outweigh the evidence of obviousness. Id (citing Newell Cos, v. Kenney Mfg. Co.. 864 F.2d 757, 769, 9 USPQ2d 1417, 1427 (Fed. Cir. 1988), cert, denied, 493 U.S. 814 (1989); Richardson-Vicks, Inc., v. The Upjohn Co., 122 F.3d 1476, 1484, 44 USPQ2d 1181, 1187 (Fed. Cir. 1997) (showing of unexpected results and commercial success of claimed ibuprofen and pseudoephedrine combination in single tablet form, while supported by substantial evidence, held not to overcome strong prima facie case of obviousness)). MPEP 716.02(c)(II) states that: "Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967) (resultant decrease of dental enamel solubility accomplished by adding an acidic buffering agent to a fluoride containing dentifrice was expected based on the teaching of the prior art); Ex parte Blanc, 13 USPQ2d 1383 (Bd. Pat. App. & Inter. 1989) (Claims at issue were directed to a process of sterilizing a polyolefinic composition which contains an antioxidant with high-energy radiation. Although evidence was presented in appellant’s specification showing that particular antioxidants are effective, the Board concluded that these beneficial results would have been expected because one of the references taught a claimed antioxidant is very efficient and provides better results compared with other prior art antioxidants.).
In this case, one would expect Test Example A to outperform Test Example B because Prior Art Blanco establishes that using the combination of two cationic polymer additives (PEI and HDMB) provided a stable and repeatable EOF and the second to control the separation selectivity provided selectivity with a sufficiently stable electroosmotic flow (EOF), which was not possible with only one polymer for separation of the claimed analytes. Similarly, one would expect Test Example C to outperform Test Example A because Pei teaches the superiority of a SMIL over a monolayer quaternary amine-based cationic polymer. It is not probative that Pei only performed 10 runs since Pei did not perform runs until failure. See Pei at p. 110, last paragraph and Fig. 3.8. Examiner is not persuaded that the results are unexpected.
Assuming arguendo that the Breadmore declaration is sufficient to establish unexpected results, Examiner still does not find such evidence sufficient to outweigh the strength of the prima facie case. Pei teaches that successive multiple ionic polymer coatings (SMIL) have been reported to have greater alkaline stability than a single layer of polycation (p. 110, last paragraph). In Pei’s separations, the SMIL coating showed better separation repeatability (migration time shift -2% for benzoate) compared to the monolayer PDADMAC coating (+17%). The enhanced stability of the SMIL coating under alkaline conditions is consistent with previous studies (p. 110, last paragraph). A person having ordinary skill in the art finds explicit suggestion in Pei to use an alternating 5 layer SMIL (with a cationic polymer as the last layer) in place of a monolayer coating because a SMIL would provide superior separation resolution compared to a monolayer coating for electrophoretic separations of inorganic anions.

Additionally, MPEP § 716.02(d) provides: “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the 'objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In this case, the evidence is not commensurate with the scope of the claims. Applicant has not claimed a capillary coating with HDMB-PSS-HDMB wherein 0.05wt% PEI is added or the proffered stability. In claim 36, applicant claims not less than 1000 sample processing sequences with the cartridge. The claim does not provide a resolution standard. As shown in Fig. 5 of the Breadmore Declaration, the resolution between the peaks between Run no. 1 and Run no. 1875 has decreased. 
Therefore, the examiner maintains that: (1) the results noted in the Breadmore Declaration are not “unexpected” results since Pei clearly explains that using SMIL in place of a monolayer coating is known to increase stability; and, alternatively, (2) even if the Breadmore Declaration can be viewed as establishing unexpected results, such a showing still does not outweigh the strength of the prima facie case of obviousness since a person having ordinary skill in the art finds explicit suggestion in Pei to use an alternating 5 layer SMIL (with a cationic polymer as the last layer) in place of a monolayer coating because a SMIL would provide superior separation resolution compared to a monolayer coating for electrophoretic separations of inorganic anions.


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIS R KESSEL whose telephone number is (571)270-7698. The examiner can normally be reached Monday-Thursday, 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun G. Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARIS R. KESSEL
Primary Examiner
Art Unit 1699



/MARIS R KESSEL/Primary Examiner, Art Unit 1795